DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on March 30, 2022. Claims 30, 31, and 34-36 have been withdrawn previously.  Claims 16-33 and 37 are currently pending and are under examination.
Withdrawal of Rejections
The rejection of claims 16-29, 32, 33, and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-19, and 23 of copending Application No. 17/313,543 (reference application US 2021/0347835 A1) is withdrawn based on the approval of a terminal disclaimer in the instant application.

Election/Restrictions
Claims 16-33 and 37 are allowable. The restriction requirement between groups I-III, as set forth in the Office action mailed on January 5, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 5, 2022 is withdrawn.  Claims 30, 31, 34, and 35, directed to species, methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claim 36 is also no longer restricted because it was not a burden to search for the nucleic acid of the novel and unobvious ankyrin repeat N-terminal capping domain as currently claimed. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 35 please add a space between introducingin so it is ---introducing in---.
Allowable Subject Matter
Claims 16-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the ankyrin repeat N-terminal capping module with the corresponding substitutions as claimed.  The art has not disclosed a substitution at position 8 or position 15 of the N-terminal capping module as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
April 9, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656